United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                             UNITED STATES COURT OF APPEALS
                                                                                       June 24, 2003
                                  FOR THE FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                   _________________________                             Clerk
                                          No.02-51170
                                     SUMMARY CALENDAR
                                   _________________________

JAMES EDWARD PRICE

                        Plaintiff - Appellant

   v.

COUNTY COURT CLERK OF HILL COUNTY TEXAS, Individually and in
his/her official capacity

                        Defendant - Appellee

______________________________________________________________________________

                 On Appeal from the United States District Court for the
                      Western District of Texas, Waco Division
                                   (W-02-CV-133)
______________________________________________________________________________

Before REYNALDO G. GARZA, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.

PER CURIAM:1

        James Edward Price, federal prisoner # 82392-80, appeals the dismissal with prejudice of

his in forma pauperis (“IFP”) 42 U.S.C. § 1983 suit. For the following reasons, we affirm the

decision of the district court.

                                                I.



        1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                -1-
        The district court dismissed appellant’s suit as frivolous after determining it was barred by

Heck v. Humphrey, 512 U.S. 477 (1994). Price argues that his case is not barred by Heck because

it concerns only the county clerk’s dissemination of false information regarding a state conviction,

rather than implicating the validity of his federal conviction or sentence. We review a district

court’s determination that an IFP suit is frivolous for an abuse of discretion. See Siglar v.

Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

                                                  II.

        Price cannot avoid the Heck bar by arguing that his cause of action is based solely on the

dissemination of the allegedly false information because, to establish a 42 U.S.C. § 1983

defamation claim, Price must demonstrate “a stigma plus an infringement of some other interest.”

San Jacinto Sav. & Loan v. Kacal, 928 F.2d 697, 701 (5th Cir. 1991). The only mention of injury

found in either Price’s brief or his complaint is the use of the allegedly false information in his

federal sentencing. Accordingly, Price’s complaint implicitly challenges the duration of his

confinement because, if the fact of his prior conviction was false, as he contends, that fact would

render Price’s federal sentence invalid. Therefore, under Heck, Price’s argument that he was

damaged by the dissemination of false information by the county must be barred, because he has

not shown that his sentence “has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or called into question

by a federal court’s issuance of a writ of habeas corpus.” See Heck, 512 U.S. at 487.

                                                  III.

        For the foregoing reasons, the district court’s decision to dismiss Price’s complaint as

frivolous because it is barred by Heck is AFFIRMED.


                                                  -2-